     Case 2:20-cv-00707-GMN-DJA Document 22
                                         21 Filed 06/08/20
                                                  06/05/20 Page 1 of 6
                                                                     3


   FERNALD LAW GROUP LLP
 1 BRANDON C. FERNALD (SBN 10582)
   brandon.fernald@fernaldlawgroup.com
 2 6236 Laredo Street
   Las Vegas, Nevada 89146
 3 Tel: 702.410.7500
   Fax: 702.410.7520
 4
   Attorneys for Defendant,
 5 CAPITAL ONE BANK (USA), N.A.,
   Named as “Capital One, N.A.”
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                               DISTRICT OF NEVADA
 9
10   ELEANOR MUNROE, an individual,             Case No. 2:20-cv-00707-GMN-DJA
11               Plaintiff,                     Assigned to Chief Judge Gloria A.
                                                Navarro;Referred to Magistrate
12   v.                                         Daniel J. Albregts
13   CAPITAL ONE, N.A.; EARLY                   STIPULATION AND
     WARNING SERVICES, LLC; JP                  [PROPOSED] ORDER TO
14   MORGAN CHASE BANK, N.A.; AND               EXTEND TIME TO RESPOND
     LEXISNEXIS RISK SOLUTIONS, INC.            TO COMPLAINT
15
                 Defendants.                    (SECOND REQUEST)
16
                                               Complaint Filed: April 21, 2020
17
18
19
20
21
22
23
24
25
26
27
28

                    STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-00707-GMN-DJA Document 22
                                         21 Filed 06/08/20
                                                  06/05/20 Page 2 of 6
                                                                     3



 1         Plaintiff Eleanor Munroe (“Plaintiff”), by and through her counsel of record,
 2 and Defendant Capital One Bank (USA), N.A., named as “Capital One, N.A”
 3 (“Capital One”), by and through its counsel of record (collectively, the “Parties”),
 4 hereby submit this stipulation to extend Capital One’s time to file a responsive
 5 pleading to Plaintiff’s Complaint by fourteen (14) days, as follows:
 6 WHEREAS:
 7         1.     Plaintiff filed the Complaint in this matter on April 21, 2020;
 8         2.     The Parties agree that a further brief extension of time for Capital One to
 9 file its responsive pleading to the Complaint would benefit both Parties because it will
10 allow them to continue to gather additional facts and information while continuing to
11 devote their resources to exploring the potential for early resolution of this matter
12 before incurring further fees and costs;
13         3.     The Parties agree this request is made in good faith and not for the
14 purposes of delay;
15         4.     Capital One and Plaintiff have agreed to extend Capital One’s deadline
16 to respond to Plaintiff’s Complaint to June 22, 2020.
17         NOW, THEREFORE, IT IS HEREBY STIPULATED THAT:
18         Capital One will file its responsive pleading to Plaintiff’s Complaint on or
19 before June 22, 2020.
20
21 IT IS SO STIPULATED.
22
     DATED: June 4, 2020                      KNEPPER & CLARK LLC
23
24
                                              By:_/s/ Miles N. Clark________________.
25                                                 MILES N. CLARK
26                                                MATTHEW I. KNEPPER
                                              Attorneys for Plaintiff,
27                                            ELEANOR MUNROE

28

                                                1
                      STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case 2:20-cv-00707-GMN-DJA Document 22
                                         21 Filed 06/08/20
                                                  06/05/20 Page 3 of 6
                                                                     3


     DATED: June 4, 2020                  FERNALD LAW GROUP LLP
 1
 2
                                          By:_/s/                                .
 3                                            BRANDON C. FERNALD
 4                                        Attorneys for Defendant,
                                          CAPITAL ONE BANK (USA), N.A.
 5
 6 IT IS SO ORDERED:
 7
           June 8, 2020
 8 DATED: ____________________                  __________________________
 9                                              UNITED     STATES DISTRICT JUDGE
                                                Daniel J. Albregts
                                                United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                    STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
     Case
      Case2:20-cv-00707-GMN-DJA
           2:20-cv-00707-GMN-DJA Document
                                  Document21-1
                                           22 Filed
                                               Filed06/08/20
                                                     06/05/20 Page
                                                               Page41ofof63



 1    FERNALD LAW GROUP LLP
      BRANDON C. FERNALD (BAR NO. 10582)
 2    6236 Laredo Street
 3    Las Vegas, NV 89146
      Telephone: (702) 410-7500
 4    Facsimile: (702) 410-7520
      E-Mail:    brandon.fernald@fernaldlawgroup.com
 5

 6    Attorneys for Defendant
 7    CAPITAL ONE BANK (USA), N.A.,
      Named as “Capital One, N.A.”
 8

 9                              UNITED STATES DISTRICT COURT

10                                  DISCTRICT OF NEVADA

11                                            )   Case No. Case No. 2:20-cv-00707-GMN-DJA
                                              )
      ELEANOR MUNROE, an individual,          )   Assigned to Chief Judge Gloria A. Navarro;
12
                                              )   Referred to Magistrate Daniel J. Albregts
                   Plaintiff,                 )
13
                                              )
             v.                               )   CERTFICATE OF SERVCE
14
                                              )
      CAPITAL ONE, N.A.; EARLY                )
15    WARNING SERVICES, LLC; JP               )
      MORGAN CHASE BANK, N.A.; AND            )
16    LEXISNEXIS RISK SOLUTIONS, INC          )
17                                            )
                  Defendants.                 )
18                                            )

19

20

21

22

23

24

25

26

27

28
                                               -1-
     Case
      Case2:20-cv-00707-GMN-DJA
           2:20-cv-00707-GMN-DJA Document
                                  Document21-1
                                           22 Filed
                                               Filed06/08/20
                                                     06/05/20 Page
                                                               Page52ofof63



 1
                                         CERTIFICATE OF SERVICE
 2
             I, Brandon C. Fernald, declare that I am over the age of eighteen years and not a party to
 3
      this action. I am employed in Clark County, and my business address is: Fernald Law Group LLP,
 4
      6236 Laredo Street, Las Vegas, Nevada 89146.
 5
             On June 5, 2020, I hereby certify that a true and complete copy of the foregoing documents:
 6

 7     1. STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO
                           COMPLAINT (SECOND REQUEST)
 8

 9    have been served by forwarding said copy on this the 5th day of June 2020 by transmitting via the

10    Court’s ECF system the documents listed above to:

11     Matthew I. Knepper                              David H. Krieger
       Miles N. Clark                                  Krieger Law Group, LLC
12
       Knepper & Clark LLC                             2850 W. Horizon Ridge Blvd., Ste. 200
13     5510 So. Fort Apache Rd., Ste. 30               Henderson, NV 89052
       Las Vegas, NV 89148                             Tel: (702) 848-3855
14     Tel: (702) 856-7430                             Email: dkrieger@kriegerlawgroup.com
       Fax: (702) 447-8048                             Attorneys for Plaintiff
15     Email: matthew.knepper@knepperclark.com         Eleanor Munroe
16             miles.clark@knepperclark.com
       Attorneys for Plaintiff Eleanor Munroe
17     Gary E. Schnitzer                               Meagan Mihalko
       Kravitz, Schnitzer & Johnson, Chtd.             Troutman Sanders
18     8985 S. Eastern Ave., S.te 200                  1001 Haxall Point Ste 1500
       Las Vegas, NV 89123                             Richmond, VA 23219
19     Tel: (702) 222-4142                             Tel: (804) 697-1281
20     Fax: (702) 362-2203                             Attorneys for Defendant
       Email: gschnitzer@ksjattorneys.com              Early Warning Services, LLC
21     Attorneys for Defendant
       LexisNexis Risk Solutions, Inc.                 (SERVICE BY FIRST CLASS USPS)
22     Joel Edward Tasca
       Ballard Sphar LLP
23
       1980 Festival Plaza Drive
24     Suite 900
       Las Vegas, NV 89135
25     Tel: (702)-471-7000
       Fax: (702) 471-7070
26     Email : tasca@ballardspahr.com
       Attorneys for Defendant
27
       JP Morgan Chase Bank, NA
28
                                                     -2-
     Case
      Case2:20-cv-00707-GMN-DJA
           2:20-cv-00707-GMN-DJA Document
                                  Document21-1
                                           22 Filed
                                               Filed06/08/20
                                                     06/05/20 Page
                                                               Page63ofof63



 1    I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true
      and correct.
 2

 3
      DATED: June 5, 2020                          _______________________________
 4                                                       Brandon C. Fernald

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -3-
